EXHIBIT 10.30

FIRST AMENDMENT TO THE

RETIREMENT PLAN FOR EMPLOYEES

OF SOUTH ALABAMA BANCORPORATION

The Retirement Plan for Employees of South Alabama Bancorporation is hereby
amended as follows effective as provided herein:

Section 1.16 is amended to read as follows effective January 1, 1998:

Section 1.16 “Compensation” shall mean the following for each respective purpose
under the Plan:

 

(a)

Section 415 Compensation. For the purpose of applying the limitations of section
415 of the Code, Compensation shall mean the Participant’s wages, salaries, and
other amounts received (without regard to whether an amount is paid in cash) for
personal services actually rendered in the course of employment with the
Employer to the extent that the amounts are includable in gross income
(including but not limited to commissions or compensation for services on the
basis of a percentage of profits, tips, bonuses, fringe benefits, reimbursement
and expense allowances) and such other amounts as are included as Compensation
under Treasury Regulation section 1.415-2(d)(2) plus, effective January 1, 1998,
amounts not includable in the gross income of the Employer under Sections 125,
132(f), 402(e)(3) or 402(h) of the Code. Compensation for this purpose does not
include the following: (1) Employer contributions to a plan of deferred
compensation to the extent that, before application of the section 415 limits,
such contributions are not includable in the Employee’s gross income for the
taxable year in which contributed (effective on and after January 1, 1998, other
than amounts contributed pursuant to a salary reduction agreement which are
excludable from gross income under sections 125, 132(f), 402(e)(3) or 402(h) of
the Code) or distributions from a plan of deferred compensation; or (2) other
amounts which receive special tax benefits, such as premiums for group term life
insurance (but only to the extent such amounts are not includable in the gross
income of the

 

Page 1



--------------------------------------------------------------------------------

 

Employee). At the election of the Employer, Section 415 Compensation shall mean
any other definition of Compensation, consistently applied, which is considered
to be Compensation within the meaning of section 415(c)(3) of the Code.

 

(b) Section 414(s) Compensation. Section 414(s) Compensation shall mean
Section 415 Compensation as described hereinabove plus (to the extent not
otherwise included) any amount which is not includable in the gross income of
the Employee under sections 125, 402(e)(3), 402(h), or effective January 1,
1998, section 132(f) of the Code.

 

(c) Compensation Used to Determine Benefits. For purposes of determining
benefits under the Plan, Compensation shall mean Section 414(s) Compensation
paid by the Employer to the Employee for the Plan Year.

 

(d) Top Heavy Compensation shall mean Section 414(s) Compensation as defined in
Section (b) except that for the purpose of Section 6.02, Top Heavy Compensation
shall not include any amount that is not includable in the gross income of the
Employee under Code Section 125, 402(e)(3), 402(h), or effective January 1,
1998, section 132(f).

 

(e) Highly Compensated Employees. For purposes of determining Highly Compensated
Employees under section 414(q) of the Code as defined in Section 1.37,
Compensation shall mean Section 414(s) Compensation as defined herein paid by
the Employer to the Employee for the twelve (12)-month period preceding the
determination date.

 

(f)

Compensation Limits. Compensation, for all purposes, shall exclude amounts in
excess of two hundred thousand dollars ($200,000) (or such other amount as
determined in accordance with the cost-of-living adjustment procedures described
in section 415(d) of the Code). In the event of a Plan Year that contains fewer
than twelve (12) calendar months, then the annual compensation limit is an
amount equal to the annual compensation limit for the calendar year in which the
compensation period begins multiplied by the ratio obtained by dividing the
number of full months in the period by twelve (12). In addition to other
applicable limitations set forth in the

 

Page 2



--------------------------------------------------------------------------------

 

Plan, and notwithstanding any other provision of the Plan to the contrary, for
Plan Years beginning on or after January 1, 1994, the annual Compensation of
each employee taken into account under the Plan shall not exceed the OBRA ‘93
Annual Compensation Limit. The OBRA ‘93 Annual Compensation Limit is $150,000,
as adjusted by the Commissioner for increases in the cost of living in
accordance with section 401(a)(17)(B) of the Code. The cost-of-living adjustment
in effect for a calendar year applies to any period, not exceeding twelve
(12) months, over which Compensation is determined (determination period)
beginning in such calendar year. If a determination period consists of fewer
than twelve (12) months, the OBRA ‘93 Annual Compensation Limit will be
multiplied by a fraction, the numerator of which is the number of months in the
determination period and the denominator of which is twelve (12). For Plan Years
beginning on or after January 1, 1994, any reference in this Plan to the
limitation under section 401(a)(17) of the Code shall mean the OBRA ‘93 Annual
Compensation Limit set forth in this provision. If Compensation for any prior
determination period is taken into account in determining an employee’s benefits
accruing in the current Plan Year, the Compensation for that prior determination
period is subject to the OBRA ‘93 Annual Compensation Limit in effect for that
prior determination period. For this purpose, for determination periods
beginning before the first day of the first Plan Year beginning on or after
January 1, 1994, the OBRA ‘93 Annual Compensation Limit is $150,000.

For all Self-Employed Individuals, Compensation shall mean Earned Income.

Nothing herein contained shall be held to alter, vary or affect any of the
terms, provisions or conditions of the Plan other than as above stated.

IN WITNESS WHEREOF, South Alabama Bancorporation and the Trustee have caused
this instrument to be executed this 26th day of July, 2002.

 

    South Alabama Bancorporation ATTEST: (SEAL)       By:  

J. S Nelson

 

Page 3



--------------------------------------------------------------------------------

RECEIVED AND ACKNOWLEDGED

 

    TRUSTEE Date: July 26, 2002   By:  

Alexis Maloy

 

Page 4